Name: Commission Regulation (EEC) No 1094/87 of 21 April 1987 amending for the second time Regulation (EEC) No 1694/86 laying down detailed implementing rules for the granting of a calf birth premium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 87 Official Journal of the European Communities No L 106/ 17 COMMISSION REGULATION (EEC) No 1094/87 of 21 April 1987 amending for the second time Regulation (EEC) No 1694/86 laying down detailed implementing rules for the granting of a calf birth premium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 1694/86 of 30 May 1986 laying down detailed implementing rules for the granting of a calf birth premium (3), as amended by Regulation (EEC) No 381 /87 (4), should be amended so as to take into account the latest amendments made by the Council to the abovementioned Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In the first indent of Article 1 ( 1 ) of Regulation (EEC) No 1694/86, 'commencing 28 April 1986 and ending 5 April 1987' is replaced by 'commencing 6 April 1987 and ending 31 December 1988 '. Article 2 In Article 3, 'Greece' is deleted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119 , 8 . 5 . 1986, p. 39 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 146, 31 . 5. 1986, p. 54. (*) OJ No L 36, 7 . 2 . 1987, p. 11 .